Citation Nr: 0609019	
Decision Date: 03/29/06    Archive Date: 04/07/06

DOCKET NO.  04-09 894	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a left ankle 
disability on a direct basis, and as secondary to the 
service-connected right ankle disability.

2.  Entitlement to service connection for hearing loss.

3.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

L. J. Vecchiollo


INTRODUCTION

The veteran served on active duty from June 1984 to March 
1988.  He served as a member of the Air Force National Guard 
of Arkansas on periods of active duty for training (ACDUTRA) 
and inactive duty for training (INACDUTRA) from September 
1989 to February 2001.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an August 2003 rating decision from 
the No. Little Rock, Arkansas, Department of Veterans Affairs 
(VA) Regional Office (RO). 

A hearing before a decision review officer at the RO was 
conducted in November 2003.  The veteran also testified at a 
videoconference hearing chaired by the undersigned in 
December 2004.  A transcript of the proceeding is of record.

The issues of entitlement to service connection for hearing 
loss and tinnitus are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The RO complied with its duties to notify and assist the 
veteran under the Veterans Claims Assistance Act (VCAA) and 
obtained all available evidence and information necessary for 
an equitable disposition of his appeal. 

2.  The veteran's current left ankle disability is not shown 
to be causally related to: a disease contracted or injury 
sustained in active duty from June 1984 to March 1988; 
service, a disease or injury incurred or aggravated during 
any period of ACDUTRA from September 1989 to February 2001, 
an injury incurred or aggravated during any period of 
INACDUTRA from September 1989 to February 2001, or to his 
already service-connected right ankle disability.


CONCLUSION OF LAW

A left ankle disability was not incurred in or aggravated by 
service, and is not proximately due to or the result of his 
service-connected right ankle disability.  38 U.S.C.A. 
§§ 101(24), (2), 1110, 1131 (West 2002 & Supp. 2005); 38 
C.F.R. §§ 3.1, 3.6, 3.303, 3.310 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

VA has a duty to assist the appellant in the development of 
facts pertinent to her claim.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096.  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102, 5103; 38 C.F.R. § 3.159(b) 
(2005).  Information means non-evidentiary facts, such as the 
claimant's address and Social Security number or the name and 
address of a medical care provider who may have evidence 
pertinent to the claim.  See 38 C.F.R. § 3.159(a)(5) (2005).  

The Board notes that to be consistent with 38 U.S.C. § 
5103(a) and 38 C.F.R. § 3.159(b), VCAA notice must: (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  This new 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).

The Board concludes that the RO letters sent in March 2003 
and May 2003, as well as the January 2004 statement of the 
case (SOC), adequately informed the veteran of the 
information and evidence needed to substantiate his claim for 
service connection, complied with VA's notification 
requirements and set forth the laws and regulations 
applicable to his claim.  In sum, the veteran was notified 
and aware of the evidence needed to substantiate his claim, 
and the avenues through which he might obtain such evidence, 
and of the allocation of responsibilities between himself and 
VA in obtaining such evidence.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).

In Pelegrini v. Principi, 18 Vet. App. 112 (2004) the U.S. 
Court of Appeals for Veterans' Claims (Court) held that a 
VCAA notice must be provided to a claimant before the initial 
unfavorable RO decision on claim for VA benefits.  VCAA 
notice was provided to the veteran prior to the August 2003 
RO decision that is the subject of this appeal.  
Additionally, the veteran has been presented subsequent 
opportunities to present any evidence in his possession or 
that he could obtain that would substantiate his claim.  
Thus, the Board finds that the veteran received VCAA notice 
at the required time in this case.  See e.g., Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005) (All the above notice 
documents must be read in the context of prior, relatively 
contemporaneous communications from the RO).

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c) (2005).  
The record reflects that the RO obtained the veteran's 
service medical records, VA records, and private medical 
records identified by the veteran.  The veteran has been 
provided several VA medical examination and private treatment 
records were obtained.  As such, the record is sufficient for 
a decision.

On March 3, 2006, during the pendency of this appeal, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim (those five elements include: 
veteran status, existence of a disability, connection between 
the veteran's service and that disability, degree of 
disability, and effective date of the disability).  However, 
as the Board's decision herein denies the appellant's claim 
for service connection, no disability rating or effective 
date is being assigned; there is accordingly no possibility 
of prejudice to the appellant under the notice requirements 
of Dingess/Hartman. 

II.  Factual Background

The veteran's service medical records reveal that in 1985, 
during his period of active duty, he sustained a right ankle 
sprain.  His enlistment examination for the National Guard in 
May 1988, and periodic examination in April 1992 were  
negative complaints or findings of a left ankle disability.  
On his report of medical history during an examination in the 
National Guard, in November 2000, he noted that he was 
treated by a health care professional for right ankle and 
bilateral knee problems in the past five years.  

VA examination was conducted in August 2000 and October 2002.  
The veteran complained of right ankle pain, and residuals of 
a right ankle injury was diagnosed.  He made no mention of 
any left ankle problem.  

The veteran underwent arthroscopic surgery of the right ankle 
in May 2001.  The veteran is in receipt of service connection 
for residuals of a right ankle injury with traumatic 
arthritis rated 20 percent disabling, effective May 2001.  In 
a letter dated in July 2002, W. Scott Bowen, M.D., stated 
that the veteran's current right ankle condition was due to 
service.  In an undated letter, a fellow serviceman stated 
that he witnessed the veteran sustaining several right ankle 
injuries while playing sports in service.  In a letter dated 
in May 2001, the veteran's wife, a registered nurse, stated 
that she treated the veteran's long term ankle problems, 
particularly his right ankle, when he was on active duty in 
1986.  She also noted that she witnessed him injuring his 
right ankle in sporting events while on active duty in 1987.  

A letter from Jason G. Stewart, M.D., dated in February 2003, 
is of record.  The private physician stated that the veteran 
had bilateral anterior impingement of the ankle joint.  He 
also stated that he had a long discussion with the veteran 
about the etiology of the bilateral ankle condition and he 
noted that there is usually not one specific injury which 
cases this condition.  The condition was more likely due to a 
chronic repetitive type of activity consistent with the 
active lifestyle that the veteran led in the military from 
age 18 to 37.  Based on his examination, the physician stated 
that the veteran's bilateral ankle condition "probably 
occurred in his early adult years, which would correspond 
with the time he served in the military."  In a March 2003 
letter Dr. Stewart stated that the veteran's left ankle is 
worse than his right ankle, but that arthroscopic surgery was 
performed on the right ankle.  The veteran may need surgery 
on the left ankle in the future.  The private physician 
stated that the veteran's right ankle condition is related to 
service and as the diagnoses for both ankles are the same; he 
opined that he "would imagine that the same thing that 
caused the problem on the right also caused the problem on 
the left.  Favoring the left in the postoperative period of 
the right side could have contributed to increasing pain and 
disability on the left." 

A VA examination was conducted in August 2003.  The veteran 
stated that he was delaying surgery on the left ankle as long 
as he could.  The X-ray study of the bilateral ankles was 
reported as normal.  The examiner stated that she was "not 
terribly impressed by the degree of arthritic spurs or by any 
loss of joint space of the ankles themselves."  She 
requested that additional X-rays be obtained.  The additional 
X-ray study again noted normal bilateral ankles.  In an 
addendum, the examiner stated that the veteran's left ankle 
had no further osteophytes "since the X-rays would suggest 
that the previous surgery was done on the left greater than 
the right or else he has recurrence of the osteophytes that 
were removed two years ago."  The examiner concluded that 
the veteran has some arthritic signs and symptoms which may 
very well have been associated with repetitive sprains, which 
may very well have been associated with his sports play and 
activities in the military."

A VA examination was conducted in December 2003.  The 
examiner stated that he reviewed the VA facility and 
commented on the other physicians' opinions.  The physician 
stated that the veteran's service medical records do not show 
any left ankle injury.  The examiner stated that it was 
unlikely that the veteran's left ankle disability was caused 
by his right ankle disability or to any specific ankle sprain 
or injury in the military.  The examiner stated that the 
veteran's left ankle disability is a chronic degenerative 
change related to sports or occupational activities.  

The veteran, in statements and testimony stated that he is 
entitled to service connection for a left ankle disability as 
the condition was either caused by repetitive ankle sprains 
while in service or due to increased stress on his left ankle 
as a result of favoring his service-connected right ankle.  

III.  Governing Laws, Regulations and Legal Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated during 
active military, naval, or air service.  38 U.S.C.A. §1131, 
38 C.F.R. § 3.303.  The term "active military, naval, or air 
service" includes active duty, any period of ACDUTRA during 
which the individual concerned was disabled from a disease or 
injury incurred or aggravated in the line of duty, and any 
period of INACDUTRA during which the individual concerned was 
disabled from an injury incurred or aggravated in line of 
duty.  38 U.S.C.A. §§ 101(24), 1131; 38 C.F.R. § 3.6(a).  
When service connection is thus established for a secondary 
condition, the secondary condition shall be considered a part 
of the original condition.  38 C.F.R. § 3.310(a).

This includes situations where a service-connected condition 
has chronically aggravated a condition that is not service 
connected.  But in these instances, compensation is only 
payable for the degree of additional disability attributable 
to the aggravation.  See Allen v. Brown, 7 Vet. App. 439 
(1995).

Subsequent manifestations of a chronic disease in service, 
however remote, are to be service connected, unless clearly 
attributable to intercurrent causes.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or diagnosis 
including the word "chronic."  Continuity of symptomatology 
is required where the condition noted during service is not, 
in fact, shown to be chronic or where the diagnosis of 
chronicity may be legitimately questioned.  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).  See, too, Savage v. Gober, 
10 Vet. App. 488, 495-498 (1997).  The Board observes that 
the veteran's left ankle disability was not diagnosed until 
the early 2000's, many years following his discharge from 
active duty, without evidence of continuity of symptomatology 
during the interim.  See Savage v. Gober, 10 Vet. App. 488, 
495-498 (1997).  

The Board is obligated under 38 U.S.C. § 7104(d) to analyze 
the credibility and probative value of all evidence, account 
for the evidence which it finds to be persuasive or 
unpersuasive, and provide reasons for its rejection of any 
material evidence favorable to the veteran.  See, e.g., Eddy 
v. Brown, 9 Vet. App. 52 (1996); Meyer v. Brown, 9 Vet. App. 
425 (1996); Gabrielson v. Brown, 7 Vet. App. 36 (1994).  The 
Board has the authority to "discount the weight and probity 
of evidence in the light of its own inherent characteristics 
and its relationship to other items of evidence."  See Madden 
v. Brown, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  In so doing, 
the Board may accept one medical opinion and reject others.  
Owens v. Brown, 7 Vet. App. 429, 433 (1995).  The probative 
value of a medical opinion is generally based on the scope of 
the examination or review, as well as the relative merits of 
the expert's qualifications and analytical findings, and the 
probative weight of a medical opinion may be reduced if the 
examiner fails to explain the basis for an opinion.  See 
Reonal v. Brown, 5 Vet. App. 548 (1993); Sklar v. Brown, 5 
Vet. App. 140 (1993); Guerrieri v. Brown, 4 Vet. App. 467 
(1993).  The Board may reject a medical opinion that is based 
on facts provided by the veteran that have previously been 
found to be inaccurate or because other facts in the record 
contradict the facts provided by the veteran that formed the 
basis for the opinion; however, the Board may not disregard a 
medical opinion solely on the rationale that the medical 
opinion was based on a history given by the veteran.  
Kowalski v. Nicholson, 19 Vet. App. 171 (2005); see also 
Swann v. Brown, 5 Vet. App. 229, 233 (1993).  

The Board affords no probative weight to the opinion of the 
VA examiner who conducted the August 2003 VA examination 
because she based the opinion on an inaccurate factual 
predicate, i.e., that the veteran had previous surgery on the 
left ankle which removed osteoarthritic material.  Even 
assuming that her rendition of the facts were correct, the 
opinion would still be afforded little probative weight as it 
is too speculative because the examiner noted that the 
veteran's left ankle disability "may" have been the result 
of repetitive left ankle sprains in service.  

In weighing the other evidence, the Board finds that the 
opinion of the VA examiner who conducted the December 2003 
examination to be more probative than that of the veteran's 
private physician, Dr. Stewart.  The private physician did 
not review the veteran's medical records.  The Board finds 
that his medical opinion, based on an inaccurate 
consideration of the record, must be afforded less probative 
weight than the opinion of the VA physician.  See Cross, 
supra.  Dr. Steward's opinion was also speculative because 
the he stated that the left ankle disability was "probably" 
due to service.  The Board attaches more probative value to 
the VA opinion, as it is well reasoned, detailed, consistent 
with other evidence of record, and included review of the 
claims file.  See Prejean v. West, 13 Vet. App. 444, 448-9 
(2000) (factors for assessing the probative value of a 
medical opinion are the physician's access to the claims file 
and the thoroughness and detail of the opinion.).  So this is 
the most complete, probative evidence of record, and there is 
legitimate reason to give it greater weight and credibility 
than the evidence to the contrary.  See Sanden v. Derwinski, 
2 Vet. App. 97, 100-01 (1992); Hatlestad v. Derwinski, 1 Vet. 
App. 164, 169 (1991).  The veteran's claim for service 
connection for a left ankle disability must therefore be 
denied because the weight of the competent medical evidence 
indicates that his current left ankle disability is not due 
to service or proximately due to or the result of or 
aggravated by his service-connected right ankle disability.  
Allen, 7 Vet. App. at 449; 38 C.F.R. § 3.310(a).

The veteran is a layman, therefore, he is not qualified to 
render a medical diagnosis or, more importantly in this 
particular instance, a medical opinion concerning the cause 
of the condition at issue.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992); see also Mercado-Martinez v. West, 1 
Vet. App. 415, 419 (1998), citing Cuevas v. Principi, 3 Vet. 
App. 542, 548 (1992).  

In conclusion, for these reasons, the preponderance of the 
evidence is against the claim, the benefit-of-the-doubt rule 
does not apply.  38 C.F.R. § 3.102; see also Schoolman v. 
West, 12 Vet. App. 307, 311 (1999), Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996).  Thus, the appeal is denied.


ORDER

Entitlement to service connection for left ankle disability 
is denied.  


REMAND

The VA's duty to assist requires that VA make reasonable 
efforts to obtain relevant records that the claimant 
adequately identifies and authorizes VA to obtain.  
38 U.S.C.A. § 5103A(b)(1); 38 C.F.R. § 3.159(c). 

The veteran underwent a VA audiological consultation in 
February 2003.  Audiometric testing was conducted, but the 
results are not of record.  A copy of this test must be 
associated with the veteran's claims file prior to rendering 
a decision on his hearing loss and tinnitus claims.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the veteran to 
obtain the information necessary to 
acquire the complete clinical records 
pertaining to any treatment at a VA 
medical facility for hearing loss and 
tinnitus which is not currently of record.  
Specifically, a copy of the audiometric 
test report conducted in February 2003 
should be associated with the veteran's 
claims file.  

2.  After any additional development, the 
RO should readjudicate the veteran's 
claims for entitlement to service 
connection for hearing loss and tinnitus.  
If the action taken is adverse to the 
veteran, he and his representative should 
be furnished a supplemental statement of 
the case that contains a summary of the 
relevant evidence and a citation and 
discussion of the applicable laws and 
regulations.  He should also be afforded 
the opportunity to respond to that 
supplemental statement of the case before 
the claim is returned to the Board, if 
appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
CHRISTOPHER J. GEARIN 
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


